
	
		III
		111th CONGRESS
		2d Session
		S. RES. 673
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Leahy submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that it
		  values the active participation of the Republic of Macedonia as the state
		  partner of the Vermont National Guard over the past 15 years.
	
	
		Whereas the National Guard State Partnership Program was
			 created by the Department of the Army in 1993 to link foreign partner countries
			 with segments of the National Guard to foster mutual interests and establish
			 long-term relationships;
		Whereas in March 1995, after the signing of the Memorandum
			 for Understanding in 1994, a Vermont State Partnership Program was established
			 between the State of Vermont and the Republic of Macedonia;
		Whereas since 1995, Macedonia and Vermont have
			 participated in more than 200 joint activities;
		Whereas more than 4,000 members of the Ministry of Defense
			 and armed forces of Macedonia have received knowledge and training according to
			 the standards, tactics, and strategies of the United States Armed
			 Forces;
		Whereas the joint activities of the Vermont Macedonia
			 state partnership have shown the military of Macedonia how the military of the
			 United States operates and have prepared and trained soldiers for international
			 engagements, civil-military operations, crisis management, economic
			 development, higher education, and environmental policy;
		Whereas Macedonia has participated in NATO-led and
			 international military missions in Afghanistan since August 2002 and increased
			 troop levels in 2010;
		Whereas the Government of Macedonia has made a substantial
			 contribution of troops to the NATO International Security Assistance Force
			 relative to the population size of the country;
		Whereas the Government of Macedonia participates in
			 regional cooperation initiatives and provides assistance to neighboring
			 countries;
		Whereas during the Kosovo crisis of 1999, territory in
			 Macedonia served as a staging area and main corridor for logistical support to
			 the NATO Kosovo Force (commonly referred to as KFOR);
		Whereas the Government of Macedonia has led the KFOR
			 Coordination Centre for logistical support in Skopje since 2006;
		Whereas in the interest of a faithful partnership with the
			 United States, the Government of Macedonia deployed troops to Iraq under the
			 leadership of the Government of the United States until 2008;
		Whereas soldiers from Macedonia earned 120 medals awarded
			 by the United States;
		Whereas in July 2006, the Government of Macedonia deployed
			 a helicopter detachment unit and medical team to Bosnia and Herzegovina as part
			 of Operation Althea led by the European Union, which continues today;
			 and
		Whereas since April 2010, troops from Macedonia have
			 deployed to Afghanistan and have been embedded in the 86th Infantry Brigade
			 Combat Team of the Vermont National Guard as a result of the longstanding
			 military partnership and spirit of mutual confidence and cooperation between
			 Macedonia and Vermont: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 cooperation between the State of Vermont and the Republic of Macedonia and the
			 joint military partnership between the Vermont National Guard and the Army of
			 the Republic of Macedonia for the past 15 years;
			(2)greatly
			 appreciates these efforts by the Republic of Macedonia and congratulates the
			 Government and people of Macedonia on their commitment to and participation
			 with the Government and people of the United Sates and other countries in
			 advancing peace, democracy, stability, and mutual understanding among
			 governments and people around the world; and
			(3)expresses
			 appreciation for the joint endeavors of the Governments of Macedonia and the
			 United States in combating terrorist activities around the world.
			
